                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00328-JLK

MICHAEL ABBONDANZA and
TAVIN FOODS, INC.,

               Plaintiffs,

v.

JASON WEISS,
WEISS LAW GROUP, PC,
BRETT HUFF,
RICHARD LESLIE,
HUFF AND LESLIE, LLP,
PETER LEINER, and
GIOVANIA PALONI,

               Defendants.


ORDER GRANTING IN PART PLAINTIFFS’ SECOND MOTION FOR ADDITIONAL
           EXPEDITED LIMITED DISCOVERY (ECF NO. 57)

Kane, J.

       On November 12, 2019, I granted in part Plaintiffs’ request for limited expedited

discovery. (ECF No. 48.) Plaintiffs now seek additional expedited discovery to identify

Defendant Paloni’s whereabouts based on newly-acquired information that was raised in

Defendants’ Motion for Judgment on the Pleadings.

       For the same reasons cited in my November 12, 2019 Order, I find good cause for

expedited discovery as to some of Plaintiffs’ requests, but I will not authorize discovery related

to the merits of Plaintiffs’ claims that should be pursued during ordinary discovery. I will not

authorize the request for the fee agreement(s) between Defendants and Paloni. Further, because

the invoices and receipts are relevant only insofar as they contain contact details or indicate

                                                 1
Paloni’s location, Defendants are entitled to make reasonable redactions to such documents as

long as any redactions do not obscure information that could help identify Paloni’s contact

details or location.

        Accordingly, Plaintiffs’ Motion (ECF No. 57) is GRANTED IN PART. Plaintiffs may

serve Requests for Production for:

    1. Invoices from Paloni received by Defendants for work she performed in the underlying
       case;

    2. Receipts submitted by Paloni to Defendants for travel and other expenses related to the
       underlying case, including receipts for hotel, car rental, gas, and food expenses;

    3. Copies of receipts or cancelled checks for payments made by Defendants to Paloni;

    4. The address(es) where payments were sent by Defendants to Paloni; and

    5. The phone number(s) for Paloni that Mr. Abreu used to contact her when he was in
       Denver.

Defendants shall respond to Plaintiffs’ Requests for Production within 14 days of service and

may make reasonable redactions of information not relevant to identifying Paloni’s contact

details or location, as provided in this Order.



        DATED this 16th day of January, 2020.



                                                            ______________________________
                                                            JOHN L. KANE
                                                            SENIOR U.S. DISTRICT JUDGE




                                                  2
